       Case 3:16-cr-00255-RDM Document 153 Filed 04/16/21 Page 1 of 1




                      THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA
                                         : CRIMINAL NO. 3:16-CR-255
             V.                          : (JUDGE MARIANI)

CHAY WRIGHT,

             Defendant

                              ~          ORDER

      AND NOW, THIS     ~ DAY OF APRIL 2021, upon consideration of Defendant's
Motion to Suppress Search of Cell Phone Pursuant to Fed. R. Crim P. 12(c)(3) (Doc. 124)

and all relevant documents, for the reasons set out in the simultaneously filed Memorandum

Opinion, IT IS HEREBY ORDERED THAT Defendant's Motion to Suppress Search of Cell

Phone Pursuant to Fed . R. Crim P. 12(c)(3) (Doc. 124) is DENIED.




                                                     ariani
                                         United States District Judge
